                                       Case 3:19-cv-03674-WHA Document 163 Filed 11/23/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   THERESA SWEET, et al.,
                                   8                  Plaintiffs,                            No. C 19-03674 WHA

                                   9           v.

                                  10   ELISABETH DEVOS, et al.,                              ORDER RE ORDER TO SHOW
                                                                                             CAUSE AND REQUEST FOR
                                  11                  Defendants.                            INFORMATION
                                  12
Northern District of California
 United States District Court




                                  13        An order to show cause asked “why the Secretary should not be enjoined from further

                                  14   denial of class members’ borrower-defense applications until a ruling on that form of denial

                                  15   can be had” (Dkt. No. 146). In response, the Secretary represents that she will issue no more

                                  16   denials to class members until a ruling by this Court. In light of this representation, there is no

                                  17   need for an injunction — other than to order that the Secretary SHALL provide the Court and

                                  18   the parties TWO WEEKS’ notice if she intends to resume issuing denial notices.
                                  19        With respect to the Secretary’s statement that she will “ensure that all of the class

                                  20   members are held in forbearance (or other appropriate repayment status), with no payments

                                  21   due, until the Court enters a final judgment on the merits” (Dkt. No. 150-1 at ¶¶ 5–7), does the

                                  22   Secretary also mean that interest will not accrue on class members’ relevant loans until final

                                  23   judgment, regardless of whether a class member has received a denial notice? The Secretary

                                  24   shall please response by NOVEMBER 24 AT 5:00 P.M.

                                  25        IT IS SO ORDERED.

                                  26   Dated: November 23, 2020.
                                  27
                                                                                               WILLIAM ALSUP
                                  28                                                           UNITED STATES DISTRICT JUDGE
